Case 2:20-cr-00015-BWC Document 43 Filed 05/27/20 Page 1 of 4



                                                                      FILED
                                                           John E. Triplett, Acting Clerk
                                                            United States District Court

                                                        By CAsbell at 9:18 am, May 27, 2020
Case 2:20-cr-00015-BWC Document 43 Filed 05/27/20 Page 2 of 4
Case 2:20-cr-00015-BWC Document 43 Filed 05/27/20 Page 3 of 4
Case 2:20-cr-00015-BWC Document 43 Filed 05/27/20 Page 4 of 4
